UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

FEB 2 8 2005
Kristen M . Serwecki
Advocate
19 Holland Avenue
Westfield, Massachusetts 01085
Dear Ms . Serwecki :
This is in response to your letter dated November 22, 2004 written to the Office of Special
Education Programs (OSEP), in which you request clarification pertaining to 34 CFR §300 .347
of the regulations for Part B of the Individuals with Disabilities Education Act (IDEA) . It
appears from your inquiry that the specific regulatory provision that you are asking about is 34
CFR §300.344(a)(6), and we will respond based on that and other applicable provisions of the
regulations for Part B of IDEA .
You explain that you are an advocate in Massachusetts and are advocating on behalf of the father
of a six-year-old child at the father's request and with his signed consent . Because there is a
temporary protective order prohibiting the father from having contact with the child's mother,
you had attended two prior individualized education program (IEP) meetings without the father
in attendance . However, because you state that the mother informed the school district "she no
longer wanted [you] present during the meetings," the school district has notified you that you
can no longer attend the meetings without the father in attendance .
The specific question you ask is : Does the father have to be present at the TEAM meeting in
order for me to attend?
Both parents retain rights under Part B of IDEA unless State law or a court order provides
otherwise . See 34 CFR §§300 .500-300 .515 ; 300.530-300.536 ; and 300.340-300 .350 . This
means that both parents have the right to attend their child's IEP meeting, unless State law or a
court order provides otherwise . You have described a situation where a temporary protective
order restricts the father's ability to have contact with the mother. It is not clear from your
inquiry what effect the protective order may have on the father's continued ability to make
educational decisions on his child's behalf or whether the protective order limits the ability of the
father or his representatives to have contact with the mother in this context . Since Part B does
not govern the interpretation of the protective order, you may need to consult a local attorney
regarding the interpretation of the scope of the protective order in connection with your inquiry .
Part B of IDEA makes the public agency responsible for initiating and conducting meetings for
the purpose of developing, reviewing, and revising a child's IEP . 34 CFR §300.343(a) . Under
34 CFR §300 .344, public agencies must ensure that IEP meetings include required participants,
including the parents of the child . 34 CFR §300 .344(a)(1) .

400 MARYLAND AVE ., S.W ., WASHINGTON, D .C . 20202
www .ed .gov
Our mission is to ensure equal access to education and to promote educational excellence throughout the Nation .

Page 2 - Kristen M . Serwecki
In addition, under 34 CFR §300 .344(a)(6), either the parent or the public agency, at their
discretion, may invite other individuals who have knowledge or special expertise regarding the
child, including related services personnel, as appropriate, to be members of the child's IEP
team . See also Appendix A to 34 CFR Part 300, questions 28 through 30 . Under 34 CFR
§300.344(c), the determination of whether an individual has knowledge or special expertise
regarding the child is made by the parent or public agency inviting the individual to be a member
of the IEP team. We find nothing in Part B that would require that a parent be present at the IEP
meeting in order to have a person that the parent determines has special knowledge or expertise
regarding the child at the meeting as a member of the IEP team . If the protective order does not
restrict the father's ability to make educational decisions for the child, and the father wants
someone with knowledge or special expertise at the IEP meeting, the father would have to make
a determination as to whether that individual has knowledge or special expertise regarding the
child.
Should this matter not be resolved to the father's satisfaction, and provided the protective order
does not affect his continued ability to exercise his rights under IDEA, the father may choose to
seek mediation or initiate an impartial due process hearing under 34 CFR §§300 .506-300 .514.
Under the State complaint procedures applicable to Part B of IDEA at 34 CFR §§300 .660300 .662, an organization or individual may file a signed written complaint alleging that a public
agency has violated a requirement of Part B of the Act or the Part B regulations .
We hope that you find this information helpful .
Sincerely,

Stephanie Smith Lee
Director
Office of Special Education Programs
cc : Marcia Mittnacht
Massachusetts Department of Education

